TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00350-CV



                                        T. Y. J., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. D-1-FM-16-005029, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant T.Y.J. appeals from the trial court’s order terminating her parental rights

to her child. See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear

and convincing evidence that statutory grounds existed for terminating T.Y.J.’s parental rights and

that termination was in the child’s best interest. See id. §§ 161.001(b)(2), 161.003.

               Appellant’s court-appointed counsel has filed a brief concluding that the appeal

is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in appeals

from termination of parental rights because it “strikes an important balance between the defendant’s

constitutional right to counsel on appeal and counsel’s obligation not to prosecute frivolous

appeals” (citations omitted)). The brief meets the requirements of Anders by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds to be advanced on
appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d
641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in parental-

termination case). Appellant’s counsel has certified to this Court that he has provided appellant

with a copy of the Anders brief and information regarding where she may obtain a copy of the

record and has informed appellant of her right to file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief waiving its right to file an appellee’s brief

but requesting that it be afforded an opportunity to respond to a pro se brief filed by appellant. To

date, no pro se brief has been filed.

                We have conducted a full examination of all of the proceedings to determine whether

the appeal is wholly frivolous, as we must when presented with an Anders brief. See Penson v. Ohio,

488 U.S. 75, 80 (1988). After reviewing the record and the Anders brief, we find nothing in the

record that would arguably support T.Y.J.’s appeal. We agree with appellant’s counsel that the

appeal is frivolous and without merit. Accordingly, we affirm the trial court’s order terminating the

parental rights of T.Y.J.1




        1
           The Anders brief includes a request by counsel to withdraw. The Texas Supreme Court
has held that the right to counsel in suits seeking termination of parental rights extends to “all
proceedings [in the Texas Supreme Court], including the filing of a petition for review.” In re P.M.,
520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam). Accordingly, counsel’s obligation to T. Y. J. has
not yet been discharged and, therefore, counsel may not withdraw at this juncture. See id. If after
consulting with counsel appellant desires to file a petition for review, her counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders
brief.” See id.

                                                    2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: October 11, 2018




                                             3